Citation Nr: 1626243	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to March 8, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and June 1979 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case is currently with the RO in St. Petersburg, Florida.

In response to the appellant's request for a hearing before the Board, the RO scheduled her for a Board hearing in June 2015.  The appellant did not appear for the hearing but in May 28, 2015 correspondence, the appellant stated she would not be able to attend the Board hearing.  The appellant requested the Board make a decision based on the evidence of record.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to a TDIU due to service-connected disabilities prior to March 8, 2016.  The Board notes that as of March 8, 2016, the Veteran was granted a temporary total rating for a total knee replacement, left knee, and special monthly compensation.  

The Veteran contends that her service-connected disabilities preclude her from obtaining and maintaining substantially gainful employment.  Records from the Social Security Administration reflect that the Veteran is in receipt of disability benefits for dysthymic disorder and disorders of the back (discogenic and degenerative).  Her disability for Supplemental Security Income purposes began April 1, 2009.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Compensation Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the time period at issue (prior to March 8, 2016), the Veteran was service connected for dysthymic disorder, evaluated as 30 percent disabling; degenerative disc disease, lumbosacral spine, evaluated as 20 percent disabling; degenerative joint disease, right knee, evaluated as 10 percent disabling; degenerative joint disease, left knee, evaluated as 10 percent disabling; and for radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine, evaluated as 10 percent disabling.  See September 2012 Rating Decision.  The combined evaluation for the Veteran's service connected disabilities for the period at issue was 60 percent.    See 38 C.F.R. § 4.25.  Thus, for the period at issue, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including her employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  As noted above, in determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran was afforded VA examinations in June 2010 to ascertain whether and to what degree the Veteran's service-connected dysthymic disorder, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the bilateral knees, and radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine, rendered her incapable of obtaining and maintaining gainful employment.  This VA examination is of limited probative value as the evidence of record reflects that there is evidence of worsening of the Veteran's service-connected conditions between then and March 8, 2016, when the Veteran was granted a temporary total disability rating due to total knee replacement of the left knee.  Therefore, the Veteran should be afforded a new VA examination and review of the treatment records from February 2010 through March 7, 2016 to ascertain whether and to what degree the Veteran's service-connected dysthymic disorder, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the bilateral knees, and radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine, rendered her incapable of obtaining and maintaining gainful employment during that time period.  

The Board notes that the Veteran's primary care physician, Dr. S. M. at Temple VA Women's Clinic, provided a June 2011 statement that in her opinion the Veteran's service-connected disabilities rendered her unable to obtain or retain employment, marginal employment, or substantially gainful employment.  While the statement of Dr. S. M. suggests a worsening of the Veteran's service-connected disabilities since the June 2010 VA examination, it is a conclusory statement that does not show why the Veteran's disabilities prevented her from obtaining and maintaining substantially gainful employment, or give a description of limitations created by the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from February 2009 through March 7, 2016 related to the Veteran's treatment for dysthymic disorder, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the bilateral knees, and radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine.

2.  Thereafter, schedule the Veteran for VA examinations with the appropriate examiners to determine the severity of the Veteran's service-connected dysthymic disorder, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the bilateral knees, and radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine, prior to March 8, 2016.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  A complete history should be obtained from the Veteran relative to her disabilities prior to March 8, 2016.

The examiner should discuss the functional effects of the Veteran's dysthymic disorder, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the bilateral knees, and radiculopathy, left lower extremity associated with degenerative disc disease, lumbosacral spine, relative to the Veteran's ability to secure or follow substantially gainful employment prior to March 8, 2016.  Nonservice-connected disability and age should be neither considered nor discussed.

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  After completion of the above, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2015).

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

